DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 02/22/2022 in which claims 1-4 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of maintaining consumer and financial data without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claim 1.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a networked-based system for user-set fees for financial services comprising a database management system (DBMS), a minimum fee module, a negotiating module, a client interface module, and a fee-monitoring module, which performs a series of steps, e.g., maintaining consumer data, financial data, fee minimum (FM) value data, minimum acceptable fee (MAF) data, and global fee data; assigning a FM value that corresponds to a specific MAF, the FM value is determined based on retrieved data from the DBMS including client interface module displays to the consumer the DV amount; and providing a platform for a financial firm to monitor selection and modification of fees by consumers after a defined event. These series of steps describe the abstract idea of maintaining consumer and financial data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial and legal interactions. The system limitations, e.g., networked-based system, database management system (DBMS), minimum fee module, negotiating module, client interface module, a fee-monitoring module, and platform do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of networked-based system, database management system (DBMS), minimum fee module, negotiating module, client interface module, a fee-monitoring module, and platform are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements networked-based system, database management system (DBMS), minimum fee module, negotiating module, client interface module, a fee-monitoring module, and platform limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Dependent claims 2-4 are directed to a system, which perform the steps wherein the defined event includes a policy and/or business model change by the financial firm, or a poor rate of return on an investment; wherein global fee data includes fees selected by every consumer that received financial services from the financial firm; and wherein the fee-monitoring module accesses the global fee data from the DBMS based upon fee modifications by a threshold number of consumers, or -2-Appl. No. 17/364,605irregular changes in selected fees, resulting in reports presented via a financial firm interface module, respectively. These steps describe the abstract idea of maintaining consumer and financial data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2-4 are directed to an abstract idea. The additional limitations of the fee-monitoring module, DBMS, and financial firm interface module are no more than simply applying the 
Dependent claims 2-4 have further defined the abstract idea that is present in their respective independent claim 1, and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-4 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-4 are directed to an abstract idea. Thus, claims 1-4 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaulin (U.S. Patent Application Publication No. US 2014/0136399 A1; hereinafter “Gaulin”) in view of Sharp (U.S. Patent Application Publication No. US 2016/0012465 A1; hereinafter “Sharp”), and further in view of Langenwalter (U.S. Patent Application Publication No. US 2005/0154662 A1; hereinafter “Langenwalter”).
Claim 1:
Gaulin discloses:
A networked-based system for user-set fees for financial services, comprising: (Gaulin, a computer network system for establishing fee-based contacts between users (A networked-based system for user-set fees for financial services)(See, Abstract));
a database management system (DBMS) that maintains consumer data, financial data, fee minimum (FM) value data, minimum acceptable fee (MAF) data, and global fee data; (Gaulin, The database server 142 comprises one or more databases (not shown) for storing user profiles (described later), a system credit account 148 that records credits owned by the service provider of the system…... web server 144 provides a web-based interface for client programs 152 to access information stored in the database server (database management system (DBMS) that maintains consumer data, financial data)(See, Para. [0054-55]); The personal information section 306 also displays the current balance 316 of User_A's credit account(fee minimum (FM) value data)(See, Para. [0068]); the service provider of the system assists ….the full amount of the originally agreed credits, a portion of the originally agreed credits or zero credit… the system transfers out of User_A's credit account the agreed payable credits from the credits it holds therefrom, refunds the balance (minimum acceptable fee (MAF) data and global fee data) (See, Para. [0108-9])); 
a minimum fee module, in digital communication with the DBMS, that assigns a FM value that corresponds to a specific MAF, the FM value is determined based on retrieved data from the DBMS including consumer data and financial data, wherein further weighted factors are assigned to the retrieved data; (Gaulin, the service provider of the system assists ….the full amount of the originally agreed credits, a portion of the originally agreed credits or zero credit… the system transfers out of User_A's credit account the agreed payable credits from the credits it holds therefrom, refunds the balance (a minimum fee module, in digital communication with the DBMS, that assigns a FM value that corresponds to a specific MAF)(See, Para. [0108-9]); The personal information section 306 also displays the current balance 316 of User_A's credit account (the FM value is determined based on retrieved data from the DBMS including consumer data and financial data)(See, Para. [0068]); system may alternatively use other credit accounts such as credit card accounts, bank accounts, credit or points accounts of stores or loyalty programs recognized by the system (consumer data and financial data…. weighted factors are assigned to the retrieved data)(See, Para. [0117]));
a negotiating module, in digital communication with the DBMS, that enables consumers to set fees, based on preferences by the consumer, by assigning a weighted factor to the type of negotiating factor selected by the consumer; (Gaulin,the system 100 holds the credits agreed in the aforementioned negotiation between User_A and User_B from User_A's credit account for purchasing User_B's service time…... system transfers out of User_A's credit account the agreed payable credits from the credits it holds…..with a ratio mutually agreed between the system and User_B when, e.g., User_B registered as a user of the system (a negotiating module….. type of negotiating factor selected by the consumer)(See, Para. [0108-10]));
Gaulin does not specifically disclose that a client interface module, in digital communication with the DBMS, that compute a donation value (DV) that will be a fraction of the selected fee by the consumer, the DV is deducted from the selected fee, the client interface module displays to the consumer the DV amount; and a fee-monitoring module, in digital communication with the DBMS, provides a platform for a financial firm to monitor selection and modification of fees by consumers after a defined event. 
However, Sharp discloses: 
a client interface module, in digital communication with the DBMS, that compute a donation value (DV) that will be a fraction of the selected fee by the consumer, the DV is deducted from the selected fee, the client interface module displays to the consumer the DV amount; and (Sharp, a portion of transactions or system credit purchased may be gifted and/or otherwise donated to a charitable organization (a client interface module….compute a donation value (DV) that will be a fraction of the selected fee by the consumer ….. consumer the DV amount)(See, Para. [0108-9])). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Gaulin with the features of Sharp’s system because this system allows new customers for vendors the ability to donate in a few seconds/characters, ability to sign up/register for events and pay in a few seconds/characters, the ability to gift pool or send corporate gifts to all employees within a company with the ease of a single email. (Sharp, Para. [0102]). 
Gaulin and Sharp do not specifically disclose that a fee-monitoring module, in digital communication with the DBMS, provides a platform for a financial firm to monitor selection and modification of fees by consumers after a defined event. 
However, Langenwalter discloses: 
a fee-monitoring module, in digital communication with the DBMS, provides a platform for a financial firm to monitor selection and modification of fees by consumers after a defined event. (Langenwalter, The asset allocation manager application 405 runs on top of the web server 405……database 420 interfaces with the asset allocation manager web services 415 to a database 420 wherein the database information is web-enabled for instance….The database 420 keeps track of investor profile information, trades, reallocation/rebalancing schedules, allocation model set associations, and the like—essentially, any information pertaining to administrator, advisor, and/or investor concerns….An integration manager 425 interfaces with the database 420 and the record keeping transaction server 435 (a fee-monitoring module, in digital communication with the DBMS, provides a platform for a financial firm to monitor selection and modification of fees by consumers after a defined event)(See, Para. [0069-70])). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Gaulin and Sharp with the features of Langenwalter’s asset allocation, rebalancing, and investment management system because this system automatically accommodate to an individual investor's changing needs on an ad hoc basis, the time, effort, and attention required by the advisor would be greatly reduced. Thus, advisors would not have to impose surcharge fees as a result of non-high net worth individuals not investing a required minimum. (Langenwalter, Para. [0006]). 
Claim 2:
Regarding Claim 2, Gaulin and Sharp do not specifically disclose the claim’s limitation; however, Langenwalter discloses: 
wherein the defined event includes a policy and/or business model change by the financial firm, or a poor rate of return on an investment. (Langenwalter, The models in the asset allocation set change over time to adjust the level of risk and rate of return as the deadline for the investment goal draws nearer. The system matches an asset allocation model set to an investor based upon the investor's investment profile (the defined event includes a policy and/or business model change by the financial firm, or a poor rate of return on an investment)(See, Para. [0008])).  
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Gaulin and Sharp with the features of Langenwalter’s asset allocation, rebalancing, and investment management system because this system automatically accommodate to an individual investor's changing needs on an ad hoc basis, the time, effort, and attention required by the advisor would be greatly reduced. Thus, advisors would not have to impose surcharge fees as a result of non-high net worth individuals not investing a required minimum. (Langenwalter, Para. [0006]).
Claim 3:
Regarding Claim 3, Gaulin and Sharp do not specifically disclose the claim’s limitation; however, Langenwalter discloses: 
wherein global fee data includes fees selected by every consumer that received financial services from the financial firm. (Langenwalter, the transactional fees, including advisor, transfer agency, trading system, and electronic fund transfer fees, are reduced due to the utilization of a global template for certain categories of investors with respect to certain allocation model sets (which are created by the advisor)(global fee data includes fees selected by every consumer that received financial services from the financial firm)(See, Para. [0012])).  
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Gaulin and Sharp with the features of Langenwalter’s asset allocation, rebalancing, and investment management system because this system automatically accommodate to an individual investor's changing needs on an ad hoc basis, the time, effort, and attention required by the advisor would be greatly reduced. Thus, advisors would not have to impose surcharge fees as a result of non-high net worth individuals not investing a required minimum. (Langenwalter, Para. [0006]).
Claim 4:
Regarding Claim 4, Gaulin and Sharp do not specifically disclose the claim’s limitation; however, Langenwalter discloses: 
wherein the fee-monitoring module accesses the global fee data from the DBMS based upon fee modifications by a threshold number of consumers, or irregular changes in selected fees, resulting in reports presented via a financial firm interface module. (Langenwalter, the transactional fees, including advisor, transfer agency, trading system, and electronic fund transfer fees, are reduced due to the utilization of a global template for certain categories of investors with respect to certain allocation model sets (See, Para. [0012]); an investor interface is provided to interact with an asset management system. The investor can set up an investment account and can monitor any pending or completed investment transactions.…...investor may select predefined allocation models to accommodate his or her investment goals (See, Para. [0019])(the fee-monitoring module ….reports presented via a financial firm interface module)).  
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Gaulin and Sharp with the features of Langenwalter’s asset allocation, rebalancing, and investment management system because this system automatically accommodate to an individual investor's changing needs on an ad hoc basis, the time, effort, and attention required by the advisor would be greatly reduced. Thus, advisors would not have to impose surcharge fees as a result of non-high net worth individuals not investing a required minimum. (Langenwalter, Para. [0006]).
Response to Arguments 
Applicant's arguments filed dated 02/22/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-4 under 35 U.S.C. 103, Applicant arguments are moot in view of the previously presented grounds of rejection, as disclosed above in this office action.  
Applicant argues that “The Examiner asserts that Gaulin teaches in its ABSTRACT a networked-based system for user-set fees for financial services. The Applicant respectfully disagrees. Gaulin merely teaches a computer network system for establishing fee-based contacts between users. Gaulin fails to teach for providing financial services. The Examiner further asserts that Gaulin teaches in paragraphs [0054-55] a database management system (DBMS) that maintains consumer data, financial data, fee minimum (FM) value data, minimum acceptable fee (MAF) data, and global fee data. The Examiner respectfully disagrees. Gaulin merely teaches, for example in paragraphs [0054-0055], a system that stores a system credit account that records credits owned by the service provider of the system, a means for engaging with a payment system such as Paypal ™, and a means for providing a connection between users.”
Examiner respectfully disagrees and notes that in the 35 U.S.C. 103 rejection presented above, Examiner cites Gaulin (US 2014/0136399 A1), which discloses the following: a computer network system for establishing fee-based contacts between users (A networked-based system for user-set fees for financial services)(See, Abstract)); a database management system (DBMS) that maintains consumer data, financial data, fee minimum (FM) value data, minimum acceptable fee (MAF) data, and global fee data; (Gaulin, The database server 142 comprises one or more databases (not shown) for storing user profiles (described later), a system credit account 148 that records credits owned by the service provider of the system….. web server 144 provides a web-based interface for client programs 152 to access information stored in the database server (database management system (DBMS) that maintains consumer data, financial data)(See, Para. [0054-55]); The personal information section 306 also displays the current balance 316 of User_A's credit account(fee minimum (FM) value data)(See, Para. [0068]); the service provider of the system assists ….the full amount of the originally agreed credits, a portion of the originally agreed credits or zero credit… the system transfers out of User_A's credit account the agreed payable credits from the credits it holds therefrom, refunds the balance (minimum acceptable fee (MAF) data and global fee data) (See, Para. [0108-9])).
Applicant argues that “the prior art fails to teach, “a minimum fee module, in digital communication with the DBMS, that assigns a FM (fee minimum) value that corresponds to a specific MAF (minimum acceptable Fee), the FM value is determined based on retrieved data from the DBMS including consumer data and financial data, wherein further weighted factors are assigned to the retrieved data.”” 
Examiner respectfully disagrees and notes that in the 35 U.S.C. 103 rejection presented above, Examiner cites Gaulin (US 2014/0136399 A1), which discloses the following: the service provider of the system assists ….the full amount of the originally agreed credits, a portion of the originally agreed credits or zero credit… the system transfers out of User_A's credit account the agreed payable credits from the credits it holds therefrom, refunds the balance (a minimum fee module, in digital communication with the DBMS, that assigns a FM value that corresponds to a specific MAF)(See, Para. [0108-9]); The personal information section 306 also displays the current balance 316 of User_A's credit account (the FM value is determined based on retrieved data from the DBMS including consumer data and financial data)(See, Para. [0068]); system may alternatively use other credit accounts such as credit card accounts, bank accounts, credit or points accounts of stores or loyalty programs recognized by the system (consumer data and financial data…. weighted factors are assigned to the retrieved data)(See, Para. [0117])).
Applicant argues that “the prior art also fails to teach a negotiating module, in digital communication with the DBMS, that enables consumers to set fees, based on preferences by the consumer, by assigning a weighted factor to the type of negotiating factor selected by the consumer.”
Examiner respectfully disagrees and notes that in the 35 U.S.C. 103 rejection presented above, Examiner cites Gaulin (US 2014/0136399 A1), which discloses the following: the system 100 holds the credits agreed in the aforementioned negotiation between User_A and User_B from User_A's credit account for purchasing User_B's service time…..system transfers out of User_A's credit account the agreed payable credits from the credits it holds…..with a ratio mutually agreed between the system and User_B when, e.g., User_B registered as a user of the system (a negotiating module….. type of negotiating factor selected by the consumer)(See, Para. [0108-10])).  Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 103 rejection of claims 1-4.
With respect to the rejection of claims 1-4 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-4.
Applicant argues that “Claim 1 recites several elements that provide a function that would not be practical or feasible by mere human calculation. For example, claim 1 recites a minimum fee module that assigns a minimum fee value that corresponds to a specific minimum acceptable fee.…...In addition, claim 1 recites, a negotiating module that enables consumers to set fees, based on the preferences by the consumer, by assigning a weighted factor to the type of negotiation factor selected by the consumer.” 
Examiner respectfully disagrees and notes that the claims recite an abstract idea of maintaining consumer and financial data which is Certain Methods of Organizing Human Activity: commercial and legal interactions; and hence, the claims recite an abstract idea. The maintaining, assigning, retrieving, negotiating, computing, displaying, and providing limitations are recited at a high level of generality and is simply makes use of computer processors, memories, and networks in the managing of consumer and financial data. It is unclear how this adds to technology improvement. These limitations are simply implementing the abstract idea without providing any technical improvements. Thus, these arguments are not persuasive.
Additionally, Applicant asserts that “this assignment of a minimum fee and negotiation of a fee by the consumer provides a level of control by both the consumer and financial institution that would not be possible or practical without the benefit of the claimed system. The consumer can control the amount of fee paid, while also ensuring that the financial institution is adequately compensated. This application of various weighted factors to determine and negotiate a beneficially mutual fee structure that is a significant practical application that would be unfeasible without the benefit of the claimed system.” Examiner respectfully disagrees and notes that “minimum fee module and negotiating module” features makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. There is no computer functionality technical/technology improvement as a result of implementing the abstract idea on a computer. The claim simply applies the abstract idea using a computer as a tool without transforming the abstract idea into a patent eligible subject matter. Also, Examiner notes that the solution provided is an improvement to an abstract idea of managing of consumer and financial data  with the use of a technology without providing a technical solution to a technical problem. There is no computer functionality improvement as a result of applying the abstract idea on a computer. Examiner has also considered each and every argument under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Applicant argues that “even assuming that claim 1 does recite an abstract idea, the Applicant believes that claim 1 is allowable, because the system as recited in claim 1 is integrated into a practical application, thereby satisfying step 2A, prong 2 of the test for patentable subject matter. The Examiner asserts that claim is merely directed to an abstract idea of maintaining consumer and financial data without significantly more.”
 With respect to Step 2A, Prong 2, Examiner disagrees with Applicant assertion that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. Maintaining, assigning, retrieving, negotiating, computing, displaying, and providing data (e.g., financial, consumer, etc. data) simply amount to the abstract idea of maintaining consumer and financial data. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of maintaining consumer and financial data and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., commercial and legal interactions) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application, and hence these arguments are not persuasive.
Applicant argues that “the invention as recited in claim 1 provides an inventive step that is significantly more than a mere abstract idea, thereby satisfying step 2B of the test for patentability. Claim 1 recites a minimum fee module that assigns a fee by assigning weighted factors to consumer and financial data. In addition, claim 1 recites a negotiating module that enables a consumer to set fees, based on consumer preferences by assigning a weighted factor to the type of negotiating factor selected by the consumer. These modules provide a significant inventive step that allows for the negotiation and assignment of fees that provide significant advantage to both consumers and financial firms.” 
Examiner respectfully disagrees. With respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Additionally, Examiner notes that it is unclear from Applicant's arguments as to which limitation is not well-understood, routine, and conventional or which additional elements provide an inventive concept. Examiner has addressed limitations which have been identified as insignificant extra-solution activity in Step 2A to be nothing more than what is well understood, routine, conventional activity in the field. Thus, Examiner does not find Applicant's arguments persuasive. There is no technical improvement in computing, as explained above. If there is an improvement, it is to the abstract idea. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-4. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693